DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 12/30/2020. Claims 1-10 and 12-17 are pending in the current office action. Claims 12-17 remain withdrawn as being drawn to non-elected species. Claims 1, 3-5, and 7-10 have been amended by the applicant and claim 11 has been cancelled. 

Status of the Rejection
The drawing and claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
The rejection of claim 11 is obviated by the Applicant’s cancellation. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ammer (US 3,383,310 A).
Regarding claim 1, Ammer discloses a method to determine a total hardness in a fluid stream (measuring the hardness of water [Col. 1:12-16]) comprising;
providing an ion exchange vessel in monovalent cationic form, the column or vessel having an inlet and an outlet, wherein said inlet receives the fluid stream (a container 1 with ion exchange material 13 is connected to an incoming water pipe 3 “inlet” supplying hard water 32 “fluid stream” wherein the softened water exits the ion exchange column through pipe 4 “outlet” [Col. 5:51-75; Fig. 3; Note: the ion exchange column is in “monovalent cationic form” because the ion exchange material comprises sodium ion “monovalent cation” bound to the material that is exchanged with the calcium and magnesium ions contained in the water as outlined in Col. 1:12-52]);
providing monovalent cation selective electrodes positioned at the 
measuring a first monovalent cation concentration by a first signal output from said monovalent cation selective electrode positioned at 
measuring a second monovalent cation concentration by a second signal output from said monovalent cation selective electrode positioned at the output of said ion exchange vessel (the second pair of measuring electrodes 38 are sensitive for alkali metal ions and thus measure a second monovalent cation concentration by a potential measurement [Col. 2:13-22; Col. 6:4-56; Fig. 3]);
calculating a differential monovalent concentration (the sodium ion concentration change from the column electrodes 15 and the outlet electrodes 38 is measured by calculating the difference between the electrode pairs 15 and 38 [Col. 6:4-56; Fig. 3]).
Ammer discloses wherein the measuring electrode pair 15 is positioned approximately in the center of the column of ion exchange material and thus fails to expressly teach wherein the monovalent cation selective electrode is positioned “at the inlet” of the vessel and wherein the first signal output is measured from the monovalent cation selective electrode positioned “at said inlet of said ion exchange vessel”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the location of the measuring electrode pair 15, requiring nothing more than routine experimentation, such that the electrode pair 15 is located anywhere along the ion exchange column including, for instance, at the inlet of the column. The purpose of the measuring electrode pairs 15 and 38 are to determine when the ion exchange material has been exhausted by determining the difference in the sodium ion concentration between the two electrodes 
Ammer is also silent on the actual calculation of the water hardness from the differential sodium ion concentration measurement and thus fails to expressly teach “calculating a first hardness value from the differential monovalent concentration”. However, Ammer does teach determining the water hardness by measuring of the 
Regarding claim 2, Ammer discloses the limitations of claim 1 as discussed previously.
The embodiment of Figure 3, as discussed previously, is silent on the use of the ion selective electrodes being disposed along a fluid path that comprises one or more valves and thus fails to expressly disclose “connecting one of said monovalent cation selective electrodes to a fluid path with one or more valves designed to introduce feed water or softened water to the monovalent cation selective electrodes”.
Ammer discloses in an different embodiment wherein the electrode pair 15 is disposed along a feed path wherein the fluid flow is directed along the flow path by valves 21/22 [Col. 5:43-56; Fig. 2]. Ammer further teaches that in the embodiment of Fig. 2, the structure allows for the real time detection of the sodium ion concentration 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the embodiments of Fig. 2 and Fig. 3 such that at least one of the electrodes 15/38 are disposed along a fluid flow path controlled by blocking valves 21/22 because Ammer discloses that this structure allows for the real time detection of the sodium ion concentration which can be compared to the sodium ion concentration used for regeneration and thus can be used to control the valves of the apparatus to automatically control the regeneration process for regenerating the ion exchange material [Col. 1:43-56; Col. 5:13-56; Col. 8:19-30; Figs. 1-3].
Regarding claim 5, Ammer discloses the limitations of claim 1 as discussed previously. Ammer further discloses wherein the monovalent cation selective electrodes are selective towards cation selected from the group of elements comprising hydrogen, sodium, or potassium (the electrodes are selectively sensitive to sodium ions wherein 
Regarding claim 6, Ammer further discloses wherein sodium levels are monitored downstream until said sodium levels approach influent concentrations indicating a complete breakthrough of hardness (when the ion exchange material has delivered all of its sodium ions and has adsorbed the equivalent quantity of magnesium and calcium ions the concentration of the sodium ions drops to the sodium content of the water under treatment wherein the current method is controlled such that regeneration is initiated before the sodium ion concentration of the ion exchange material drops to zero [Col. 1:23-Col. 2:12; Col. 6:48-56; Note: complete breakthrough of hardness is defined as wherein the sodium concentration at the outlet minus the sodium concentration at the inlet equals zero, indicating the ion exchange material is exhausted as taught by Ammer and discussed in instant Para. 0054 and shown in instant Fig. 1). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ammer (US 3,383,310 A), as applied to claims 1, and further in view of Socknick et al. (US 2010/0301882 A1). 
Regarding claims 3-4
Ammer is silent on blending the water streams and thus fails to expressly teach “mixing a fraction of hard water stream with a fraction of the softened water stream using at least one blending valve; calculating a subsequent hardness value with said at least one blending valve open; and comparing said subsequent hardness value to said first hardness value”, of instant claim 3, and “using said at least one blending valve to adjust the hardness of the water at the ion exchange column or vessel output”, of instant claim 4. 
Socknick discloses a method for operating a water softening system [abstract; title] wherein the device includes an admixing valve (“blending valve”), in particular a bypass valve, and an actuating motor which is driven by an electronic control unit wherein the admixing valve/motor allows for the mixing of raw (hard) water and softened water by partially opening the bypass valve in order to obtain any mixing ratio between the water streams [Para. 0035]. Socknick further teaches that due to health, technical or economic reasons it is frequently required to use water which is only partially softened and that the addition of the admixing valve allows for mixing of the raw (hard) water and the water softened by the water softening device to achieve a specific target hardness value [Paras. 0047-0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ammer to include an admixing valve, in particular a bypass valve, that includes an actuating motor controlled by the control unit because Socknick teaches that the addition of an admixing valve allows for blending of the hard and soft water streams that allows the user to adjust the ratio of the hard water stream to the softened water stream in order to target a specific .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ammer (US 3,383,310 A), as applied to claims 1 above, and further in view of Bakker (US 2012/0118762 A1) and Conover et al. (WO 1987/00286 A1).
Regarding claim 7, Ammer discloses the limitations of claim 1 as discussed previously. Ammer discloses wherein the monovalent cation selective electrode is disposed at the output of said ion exchange vessel, as outlined in the rejection of claim 1 above. 
Ammer discloses, however, wherein the sodium ion selective electrodes 15 include a “glass electrode with high alkali deficiency” (“working electrode”) wherein the electrode is relative to a calomel (“reference”) electrode and is otherwise silent on the 
Bakker discloses a sensing device for the determination of ions through the use of ion selective electrodes [abstract] wherein the ion selective device 10 “ISE sensor” comprises three chambers, wherein a first chamber is formed by a first ion selective electrode 12 (“working electrode”) wherein the second layer 20 of the electrodes are formed of an aqueous or gellified inner solution in contact with the active electrode that is covered by a polymeric membrane layer 16 that prevents direct contact of the sensing layer 20 with the sample [Paras. 0090-0091] wherein the membrane additionally contains a sodium selective ionophore in the membrane [Paras. 0113-0114], a second chamber formed by a second ion selective electrode 14 (“reference electrode”) wherein the second layer 20 of the electrode is formed of an aqueous or gellified inner solution in contact with the active electrode that is covered by polymeric membrane layer 18 that prevents direct contact of the sensing layer 20 with the sample [Paras. 0090-0091], and a third chamber is located between the ionophore membrane and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed structure of the ion selective electrodes 15 of Ammer to instead utilize the structure of the device disclosed by Bakker because Bakker teaches that such structure enables the real time detection of the sodium ion concentration via a flow through design [Paras. 0098, 0113-0114, 0118; Figs. 1, 3, 15] and thus would provide the utility of enabling continuous detection of the sodium ion concentration as expressly desired by Ammer. Furthermore, the simple substitution of one known element for another (i.e., substituting one ion-sensitive electrode pair/sensor for another) is likely to be obvious when predictable results are achieved (i.e., detection of the sodium ion concentration) [MPEP § 2143(B)]. 
Ammer and Bakker are silent on the reference electrode comprising KCl and wherein the reference electrode membrane being a dialysis membrane. Thus, modified Ammer fails to expressly teach wherein the second chamber includes a reference electrode “in contact with potassium chloride (KCl) solution and bound by a dialysis membrane”.
However, Conover discloses an ion-selective sensor comprising ion-selective electrodes wherein the reference electrode chamber can comprise an internal reference material consisting of a potassium chloride solution with or without a gelling agent [Pg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reference solution and membrane material of the Ammer, as modified by Bakker above, such that the reference solution is a KCl reference solution and the membrane is a dialysis membrane because Conover teaches that KCl is a known reference solution for the reference electrodes in ion selective sensors and that dialysis membranes are also known membrane materials that serve as diffusional barriers to the substrate [Pg. 31:5-7; Pg. 35:26-32; Pg. 36:3-23; Fig. 6]. The simple substitution of one known element for another (i.e., one reference solution for another and one membrane material for another) is likely to be obvious when predictable results are achieved (i.e., to serve as a reference solution and membrane barrier in a reference electrode of an ion selective sensor) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 


Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ammer (US 3,383,310 A) in view of Socknick et al. (US 2010/0301882 A1).
Regarding claim 8 and 10
providing an ion exchange vessel in monovalent cationic form, the vessel having an inlet and an outlet, wherein a fluid stream is connected to the inlet of the ion exchange vessel (a container 1 for ion exchange material is connectable to a crude or fresh water circuit 3 wherein the connection of the fresh water circuit 3 to the ion exchange column is the “inlet” wherein the fresh water circuit “fluid stream” is connected to the “inlet” of the ion exchange column and the softened water exits the column through the “outlet” pipe 4 [Col. 4:64-68; Figs. 1-2]);
measuring monovalent cation concentration from a single output of a monovalent cation selective electrode positioned at 
employing a valve mechanism to redirect fluid flow, such that said valve mechanism directs feed water to said monovalent cation selective electrode for a first sodium measurement, and directs softened water to said monovalent cation selective electrode for a second sodium measurement (the recirculating mechanism shown in Fig. 2 takes real time measurements of the sodium ion concentration wherein water is removed from the ion exchange column, passes through the electrodes 15 for measurement, and is recirculated back to the top of the column as shown in Fig. 2. Col. 5:13-42 outline the measurement and regeneration process which clearly teaches that the water circulated along the branch conduit is continuously measured to monitor the sodium ion concentration 

Ammer discloses wherein the measuring electrode pair 15 is positioned along the branch conduit 18 but is silent on its location relative to the inlet and thus fails to expressly teach wherein the monovalent cation selective electrode is positioned “at the inlet” of the ion exchange column.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the location of the measuring electrode pair 15, requiring nothing more than routine experimentation, such that the electrode pair 15 is located anywhere along the fluid pathway of the branch conduit including, for instance, at the inlet of the column. Ammer teaches that the electrodes of Fig. 2 are not arranged directly in the column but instead is arranged in the vessel 19 that removes water “at a certain place in the ion exchange material and is then examined”. The modification of the device of Ammer such that the electrode pair 15 and vessel 19 are closer to the top of the column (i.e., at the inlet) along the branch conduit 18 would have no negative impacts on the ability of the electrode 15 to measure the sodium ion concentration and thus is an obvious and predictable modification that merely relocates the electrode 15 at a different location along the path that would still enable it to measure the sodium ion concentration. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See MPEP § 2143(E). In the instant case, moving the vessel 19 including the electrodes 15 to the “inlet of the ion exchange 
Ammer is also silent on the actual calculation of the water hardness from the changing sodium ion concentration measurement and thus fails to expressly teach “determining an influent hardness” by measuring a differential monovalent cation concentration. However, Ammer does teach determining the water hardness by measuring of the sodium ion concentration [Col. 1:21-40; Col. 2:23-27; Col. 5:13-42]. Ammer further discloses measuring a differential monovalent cation concentration as outlined above. It would have been obvious to one having ordinary skill in the art to further calculate the hardness value from the previously calculated differential sodium ion concentration because Ammer teaches performing a difference calculation to determine a change in the sodium ion concentration as the water passes through the ion exchange material, in order to determine the state of the ion exchange material, and also teaches that the sodium ion concentration can be used to determine the water hardness, and thus the calculation of the water hardness from the changing sodium ion concentration would provide the obvious and predictable benefit of relating the change in the sodium ion concentration to a differential water hardness value that would represent a change in the water hardness as the ion exchange material is being used and would further serve as an indicator of the exhausted state of the ion exchange material [Col. 1:53 through Col. 2:2 and 23-27; Col. 5:13-42]. 
Ammer is silent on adjusting the hardness of the output stream and thus fails to teach “adjusting hardness of the water at the output of the ion exchange vessel”, of claim 8. Ammer is further silent on “mixing a fraction of hard water with a fraction of a stream of said softened water using at least one blending valve in the ion exchange column”, of instant claim 10. 
Socknick discloses a method for operating a water softening system [abstract; title] wherein the device includes an admixing valve (“blending valve”), in particular a bypass valve, and an actuating motor which is driven by an electronic control unit wherein the admixing valve/motor allows for the mixing of raw (hard) water and softened water by partially opening the bypass valve in order to obtain any mixing ratio between the water streams [Para. 0035]. Socknick further teaches that due to health, technical or economic reasons it is frequently required to use water which is only partially softened and that the addition of the admixing valve allows for mixing of the raw (hard) water and the water softened by the water softening device to achieve a specific target hardness value [Paras. 0047-0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ammer to include an admixing valve, in particular a bypass valve, that includes an actuating motor controlled by the control unit because Socknick teaches that the addition of an admixing valve allows for blending of the hard and soft water streams that allows the user to adjust the ratio of the hard water stream to the softened water stream in order to target a specific hardness value output from the vessel [Paras. 0035, 0047-0048]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination 
Regarding claim 9, Ammer discloses the limitations of claim 8 as discussed previously. Ammer further discloses wherein the valve mechanism includes one or more valves, and the method further includes connecting the monovalent cation selective electrode to a fluid path within the one or more valves designed to introduce the feed water or the softened water to the monovalent cation selective electrode (the electrode 15 is connected to the fluid path of branch conduit 18 via valves 21/22 that introduce the feed water, which is also softened water, to the electrode 15 [Col. 5:13-42; Fig. 2]).

Response to Arguments
Applicant's arguments/amendments filed 12/30/2020 with respect to the objections to the drawings and claims have been fully considered and are persuasive. The objections to the drawings and claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 10-14, filed 12/30/2020, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 10-12 that “The system of the present invention monitors the difference between influent sodium ion levels until the downstream 

Examiner’s Response #1
Examiner respectfully disagrees. It is first noted that the instant system solves the same problem as that of Ammer. Applicant argues on Pg. 10 that the instant system “monitors the difference between influent sodium ion levels until the downstream sodium ion levels approach influent concentrations, indicating complete breath through of hardness in the bed”. Ammer expressly teaches this same mechanism of monitoring the sodium levels throughout the ion exchange column to determine when the column is no longer removing the ions causing the water hardness. Specifically, Ammer teaches that “the sodium ion concentration is measured, that is the concentration of the ions causing the water hardness is 

Applicant’s Argument #2
Applicant argues on Pgs. 12-13 that “Socknick makes use of predetermined calibration characteristics stored in an electronic control device to 
Examiner's Response #2
Examiner respectfully disagrees. As stated in the rejection of record, Socknick teaches an admixing valve ("blending valve"), in particular a bypass valve, and an actuating motor which is driven by an electronic control unit wherein the admixing valve/motor allows for the mixing of raw (hard) water and softened water by partially opening the bypass valve in order to obtain any mixing ratio between the water streams [Para. 0035]. Applicant’s argument that it would not be obvious to incorporate the teachings of Socknick because such modification would rely upon a calibration curve and there is no motivation to take conductivity readings is not convincing. Socknick clearly provides the calibration curve that relates the conductivity to the total water hardness. Even if the calibration curve of Socknick is not applicable to the system of Ammer, the formation of a calibration curve would be routine to one skilled in the art, especially in light of the instructions/method provided by Socknick. Socknick provides a motivation for performing such modification as well wherein Socknick explains that due to health, technical or economic reasons it is frequently 

Applicant’s Argument #3
Applicant argues on Pg. 14 that “Conover suggests the use of KCl solution only to determine the presence of K+ ions” and that “for the determination of sodium, the internal reference material would be sodium chloride”. Applicant further argues that “One of ordinary skill would have using Conover would not use a KCl solution in a ion selective electrode that tests for monovalent ions, as Conover teaches specific reference solutions to test for specific ions in an ion selective electrode. Thus, Conover teaches away from the use of the KCl solution as claimed in the present invention”. 
Examiner's Response #3
Examiner respectfully disagrees. It is first noted that potassium is also a monovalent cation and thus the use of KCl would be useful for testing monovalent cations, including K or Na. The MPEP states that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed [MPEP 2145(X)(D)(1)]”. Conover teaches the use of NaCl or KCl as an internal reference solution. It is clear that either solution is utilized as a reference solution, something that would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of record relies upon the modification of the electrode disclosed by Bakker. It would certainly be obvious to one having ordinary skill in the art to modify the electrolyte of Bakker to try known reference electrolyte solutions including those taught by Conover, regardless of which one is preferred by Conover. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA L ALLEN/Examiner, Art Unit 1795                                                                                                                                                                                                        
/MARIS R KESSEL/Primary Examiner, Art Unit 1795